Citation Nr: 0105434	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  89-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
and chloracne, claimed as secondary to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.  This appeal arises from rating actions of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
regional office (RO).  

In October 1997, the Board of Veterans' Appeals rendered a 
decision on the three issues listed on the title page of this 
document.  Subsequently, the veteran produced a copy of a VA 
Form 9 on which he had requested a hearing before the Board.  

In July 1998, a hearing was conducted in Washington, D.C., by 
the Board member rendering this decision, who was designated 
by the Chairman to conduct that hearing pursuant to 
38 U.S.C.A. § 7107 (West 1991 & Supp. 2000).

In January 1999, the Board vacated its October 1997 decision.  
The Board, in a March 1999 decision, denied service 
connection for peripheral neuropathy and chloracne based on 
Agent Orange exposure.  

The appellant appealed to the Court.  In June 2000, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued an Order which vacated the 
March 1999 Board decision and remanded the case to the Board 
for proceedings consistent with the Secretary's Motion for 
Remand.


REMAND

The Court in its order noted that the RO has not obtained the 
voluminous treatment records referenced by the veteran and 
his wife in their hearing testimony in July 1998 (they 
contended that multiple volumes of VA treatment records from 
the 1970's to the 1990's are not in the claims folder; they 
report that the veteran was treated at VA facilities in 
Atlanta, Augusta, Gainesville, and West Palm Beach, and that 
all his records from these facilities have been consolidated 
at the VA Medical Center in West Palm Beach, Florida).  

Accordingly, the RO should obtain the veteran's complete VA 
treatment records, including those transferred from other VA 
Medical Centers, from the West Palm Beach VAMC.  The RO 
should then readjudicate the veteran's claims for service 
connection for chloracne and peripheral neuropathy based on 
exposure to Agent Orange.  

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

In view of the foregoing, the case is remanded to the RO for 
the following:

1.  The RO should obtain the veteran's 
complete VA treatment records, covering a 
period from 1970 to 1999, including those 
transferred from other VA Medical Centers, 
from the West Palm Beach VAMC.  The 
complete records should be associated with 
the claims folder.  

2.  Following the above, the RO should 
readjudicate the veteran's claims for 
service connection for peripheral 
neuropathy and chloracne, claimed as a 
result of exposure to Agent Orange.  If 
deemed necessary, the veteran should be 
scheduled for VA examination(s) in 
accordance with these claims.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




